Citation Nr: 0944364	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for polyarthralgia.

2.  Whether termination of the Veteran's VA pension benefits 
was appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which declined to reopen the Veteran's 
claim for service connection for polyarthralgia.  

The Veteran's October 1978 claim for entitlement to service 
connection for polyarthralgia was denied in an unappealed 
March 1979 rating decision.

The Veteran disagreed with the July 2004 rating decision and 
perfected an appeal.  In May 2009, the Veteran and his 
representative presented evidence and testimony in support of 
the Veteran's claim at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.

As is explained as an additional matter at the end of this 
decision, the Board refers a potential claim that the March 
1979 rating decision is clearly and unmistakably erroneous 
(CUE) for appropriate action.


FINDINGS OF FACT

1.  In an unappealed March 1979 rating decision, the RO 
denied the Veteran's claim for service connection for 
polyarthralgia.

2.  Evidence received since the March 1979 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for 
polyarthralgia.

3.  The Veteran stated his intent to withdraw the issue of 
whether termination of the Veteran's VA pension benefits was 
appropriate from his pending appeal to the Board.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim of entitlement to service connection for polyarthralgia 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  The issue of whether termination of the Veteran's VA 
pension benefits is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) 
and (d) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has on several occasions sought service 
connection for polyarthralgia.  He essentially contends that 
he complained of pain and stiffness of his feet and hands 
during service and that the condition has existed since 
service.  As noted in the Introduction, the last final denial 
was in a March 1979 rating decision.

In such circumstances, the Board must first determine whether 
new and material evidence has been submitted before reopening 
the claim and adjudicating it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

The Board will first address preliminary matters and then 
render a decision on the appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

The Veteran received notice in a February 2004 letter 
informing him that he had been previously denied service 
connection for polyarthralgia in a March 26, 1979, 
notification letter, and that the March 1979 rating decision 
was final.  Specifically, the February 2004 notice informed 
the Veteran that his claim was denied in 1979 because there 
was no evidence that "the condition was incurred in or 
aggravated by your active military service," and that he 
needed to present evidence relating to that fact.  The 
Veteran was further informed in the February 2004 letter that 
in order to reopen his claim, he needed to present new and 
material evidence, and he was informed what constituted new 
and material evidence.  The Board notes that the language 
used in the letter substantially follows the regulatory 
language of 38 C.F.R. § 3.156.  See the Board's discussion 
below.  

The Veteran was further informed in a March 2003 letter that 
to substantiate a claim for service connection the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.  In addition, both letters 
notified the Veteran that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records. 

The Board observes that the Veteran did not receive notice of 
how VA determines a disability rating or an effective date as 
is required by the Court of Appeals for Veterans Claims 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, the Board observes that the Veteran is not 
prejudiced by the lack of such notice as his claim for 
service connection was denied and the issues of a disability 
rating and an effective date did not arise.

The Board finds that the duty to assist the Veteran has also 
been satisfied in this case.  The Veteran's service treatment 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The Board observes that 
the record includes evidence that the Veteran was examined 
for his polyarthralgia condition in July 2004 and also 
includes several treatment notes regarding the condition.  
For purposes of this decision, the Board finds that no 
medical examination would benefit the Veteran; the issue is 
whether there has been new and material evidence submitted 
which shows that his polyarthralgia condition was incurred 
during service or was aggravated during service.  
Additionally, VA's duty to assist the Veteran in developing 
evidence for a new and material claim is limited; the Court 
has held that VA's duty to assist by providing a medical 
examination or opinion does not apply to new and material 
evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and 
Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007). 

Finally, VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran was 
provided a hearing before the undersigned VLJ.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. See 38 C.F.R. §§ 3.303(c), 4.9 
(2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service. See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"]. It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable." See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2009).

Finality/new and material evidence

In general, unappealed decisions of the agency of original 
jurisdiction are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

For reasons provided below, the Board finds that the Veteran 
has not presented sufficient evidence which serves top reopen 
his previously denied claim of entitlement to service 
connection for polyarthralgia.  

Preliminarily, the Board finds that the March 1979 rating 
decision was not appealed.  Therefore, the rating decision is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

The old evidence

The evidence of record at the time of the March 1979 rating 
decision included the Veteran's service treatment records, 
his statement to President Johnson, and a February 1979 VA 
medical examiner's report.  In summary, the evidence before 
the rating decision provided that his enlistment examination 
found the Veteran had asymptomatic bilateral pes planus; 
numerous complaints of pain and stiffness in the hands, 
ankles and feet during service; numerous consults including 
by orthopedic and internal medicine specialists; a diagnosis 
of arthralgia of undetermined etiology; a history during 
service of  normal urine tests.



The March 1979 rating decision

The March 1979 rating decision denied service connection for 
polyathralgia because the condition existed prior to service 
and was not aggravated by active duty service.  The Board 
observes that the February 1979 examiner made no diagnosis of 
a then current disorder.  The rating decision noted the 
Veteran's condition as it was described in the Veteran's 
service treatment records.  

In essence, the rating decision determined that there was no 
evidence of Hickson element (2).  

Newly submitted evidence

The newly submitted evidence includes a July 2004 VA medical 
examiner's report which diagnosed the Veteran with 
"bilateral hallux rigidus secondary to gout."  X-ray 
evidence established osteoarthritic changes in both big toe 
joints.  The examiner provided a conclusion that "it is at 
least as likely as not" that the Veteran's "current 
congenital condition had existed prior" to active duty, and 
that the condition was not aggravated beyond normal 
progression during service.

The Veteran submitted the May 2009 statement of Dr. A.M. who 
opined that the Veteran's gout was not caused by his pes 
planus condition and that there was no arthritis in the 
Veteran's feet other than in the big toe on each foot where 
he has gout.

Also of record since the March 1979 rating decision are 
numerous statements of the Veteran which state that the 
symptoms of polyarthralgia initially manifested in service 
and are unrelated to symptoms of pes planus.

Discussion

The issue is whether the Veteran has submitted new and 
material evidence showing that his polyarthralgia was 
incurred during service or aggravated beyond natural 
progression during service.  The newly submitted evidence 
which addresses this point is comprised of the Veteran's 
statements and the negative medical opinion rendered by the 
July 2004 VA medical examiner.  With regard to the Veteran's 
statements, the Board observes that to the degree they 
describe symptoms he felt during service that may be 
attributable to polyarthralgia, they are duplicative of the 
statements he made during service; the record contains 
treatment reports which describe the complaints of pain and 
stiffness he felt during service.  Thus, the Veteran's 
statements in that regard made after March 1979 are not new 
and can not support a reopening of his claim.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, to the 
extent that his statements purport to link his in-service 
symptoms with his current symptoms, the Board notes that the 
record shows no formal education or training which makes him 
competent to render such an opinion.  In Moray v. Brown, 5 
Vet. App. 211, 214 (1993), the Court specifically stated that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

For those reasons, the Board finds that the Veteran's newly 
submitted statements are insufficient to support a reopening 
of his claim.

With regard to the newly received medical evidence, the Board 
notes that the July 2004 medical opinion does not comprise 
evidence which raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  Indeed, 
it is against the Veteran's claim.  With regard to the 
evidence dated May 2009, the Board finds that it only 
provides an opinion that the Veteran's polyarthralgia 
condition was not caused by his pes planus condition.  It 
does not address the etiology of the Veteran's polyarthralgia 
condition, and specifically does not address whether the 
Veteran's polyarthralgia condition was incurred in or 
aggravated by his active duty service.  It too does not 
comprise evidence which raises a reasonable possibility of 
substantiating the claim.  For those reasons, the Board finds 
that the newly submitted medical evidence is insufficient to 
support a reopening of the Veteran's claim.

In sum, there has not been new and material evidence 
submitted in support of the Veteran's claim.  For the reasons 
stated above, the Veteran's claim may not be reopened.  The 
benefits sought on appeal remain denied.

Whether termination of the Veteran's VA pension benefits was 
appropriate

The Veteran's VA pension was terminated in a June 2005 rating 
decision.  The Veteran disagreed and perfected an appeal.  At 
the May 2009 Travel Board hearing, the Veteran and his 
representative informed the Court that he desired to withdraw 
the issue.  See hearing transcript at page 3.  

Under 38 U.S.C.A. § 7105, the Board does not have 
jurisdiction over issues withdrawn by a veteran.  Pursuant to 
38 C.F.R. § 20.204, a veteran can withdraw an appeal, or any 
issue therein, in at a hearing before the Board.  Pursuant to 
38 C.F.R. § 20.204(b), the withdrawal was effective upon 
receipt by the Board, or in this case, on may 4, 2009.  Thus, 
the Board has no jurisdiction to consider the issue withdrawn 
and it shall therefore be dismissed.

Additional matter

As noted in the Introduction, the Board is referring a 
potential CUE claim.  The Board notes that the Veteran's 
service treatment records includes an entry physical, but 
that the physical does not reveal the presence of 
polyarthralgia, arthritis or any similar condition; only 
bilateral pes planus is noted on the entry physical.  The 
March 1979 rating decision is confusing in that it implies 
that the Veteran's condition was "felt to have existed prior 
to enlistment;" a note apparently referencing service 
treatment records.  However, the service treatment records 
clearly establish that the etiology of the Veteran's 
complaints of pain and swelling was unknown.  See for 
example, December 12, 1967, Naval Hospital Long Beach, 
California, report which listed a diagnosis of "arthritis, 
etiology undetermined."  

It appears that with no notation of the Veteran's 
polyarthralgia condition upon entry into the Navy being made, 
he enjoys the presumption of soundness outlined in the law 
and regulation section above.  However, a review of the 
record establishes that at no time was the presumption of 
soundness addressed by the RO.  If the Veteran is presumed to 
have been sound upon his enlistment, then it is incumbent on 
VA to rebut that presumption with clear and convincing 
evidence.  In this case, it appears that the March 1979 
rating decision shifted that burden to the Veteran to 
establish that he incurred the polyarthralgia condition 
during service.

It should also be noted that the medical records in this 
claims folder are confusing.  The February 1979 examiner did 
not make a finding or render an opinion regarding the 
etiology of the polyarthralgia diagnosed during service.  The 
July 2004 VA examiner makes a finding that the Veteran's pre-
existing pes planus was not permanently aggravated beyond its 
natural progression.  There is nothing in the July 2004 VA 
examiner's report that can be interpreted to say that the 
Veteran's polyarthralgia condition was pre-existing or was 
not permanently aggravated beyond its natural progression.

It is a function of the regulatory process that the Veteran's 
claim has been reviewed by the Board as a new and material 
evidence claim.  A CUE claim is unique and has not been 
brought before the Board.  However, in the spirit of 
notification and assistance to a Veteran, the Board refers 
this matter for appropriate action.  In this vein, the Board 
notes and notifies the Veteran that when attempting to raise 
a claim of CUE, a claimant must describe the alleged error 
with some degree of specificity, and, unless it is the kind 
of error, that if true, would be CUE on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  Fugo further held that 
neither a claim alleging improper weighing and evaluating of 
the evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).




ORDER

New and material evidence not having been received, the 
Veteran's claim of entitlement to service connection for 
polyarthralgia is not reopened. The benefit sought on appeal 
remains denied.

Whether termination of the Veteran's VA pension benefits was 
appropriate is dismissed.




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


